          Case 1:20-cv-03359-MKV Document 5 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 BRIAN STILLMAN, individual and on behalf                           DOC #:
 of all others similarly situated,                                  DATE FILED: 08/31/2020

                           Plaintiff,

                    -against-

 MOBILE MINI, INC., ERIK OLSSON,                                  1:20-cv-03359
 KELLY WILLIAMS, FREDERICK G.
 MCNAMEE, JEFFREY S. GOBLE, JAMES                                     ORDER
 J. MARTELL, KIMBERLY J. MCWATERS,
 LEWRENCE TRACHTENBERG, MICHAEL
 L. WATTS, SARA R. DIAL, STEPEHEN A.
 MCCONNELL, and MICHAEL W.
 UPCHURCH,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       A review of Court records indicates that the Complaint in this action was filed on April 29,

2020, and that no proof of service of the Summons and Complaint has been filed. Rule 4(m) of

the Federal Rules of Civil Procedure provides:


              If a defendant is not served within 90 days after the complaint is
              filed, the court—on motion or on its own after notice to the
              plaintiff—must dismiss the action without prejudice against that
              defendant or order that service be made within a specified time. But
              if the plaintiff shows good cause for the failure, the court must
              extend the time for service for an appropriate period.

       The Plaintiff is directed to serve the Summons and Complaint on the Defendants on or

before September 30, 2020. If service has not been made on or before September 30, 2020, and if

Plaintiff fails to show cause, in writing, why service has not been made, the Complaint will be

dismissed, for failure to prosecute, pursuant to Rules 4 and 41 of the Federal Rules of Civil

Procedure.
        Case 1:20-cv-03359-MKV Document 5 Filed 08/31/20 Page 2 of 2




SO ORDERED.

Dated: August 31, 2020
      New York, New York                      _____________________________
                                              MARY KAY VYSKOCIL
                                              United States District Judge
